Exhibit 10.1


Dated the 8th day of April 2011





GOOD WORLD INVESTMENTS LIMITED

as Vendor




AND




> > KEEN STAR INTERNATIONAL (HK) LIMITED

as Purchaser







_____________________________________________________________________

AGREEMENT

RELATING TO

THE SALE AND PURCHASE OF 51% INTERESTS IN

JADEMAN INTERNATIONAL LIMITED
_____________________________________________________________________

--------------------------------------------------------------------------------

THIS AGREEMENT is made the 8th day of April 2011


BETWEEN:


(A)


GOOD WORLD INVESTMENTS LIMITED

, a company incorporated in the British Virgin Islands and having its
correspondence address in Hong Kong at 1403 Wan Chai Commercial Centre, 204
Johnston Road, Wanchai, Hong Kong (hereinafter called the "Vendor"); and


(B)


KEEN STAR INTERNATIONAL (HK) LIMITED

a company incorporated in Hong Kong with its correspondence address at 16/F.,
Jia Yang Building, 271 Lockhart road, Wanchai, Hong Kong (hereinafter called the
"Purchaser") on the following terms and conditions.


WHEREAS:


1


Jademan International Limited

(the "Company"), a Hong Kong incorporated company, owns 19,200,000 shares in
China Integrated Media Corporation Limited with ACN: 132 653 948 ("CIMC"). CIMC
is a public company incorporated in South Australia, Australia on 8 August 2008.

> > 


2


As of the date of this Agreement, the Vendor legally and beneficially owns 100%
equity interests in the Company.


3


As of the date of this Agreement, the Company legally and beneficially owns
19,200,000 shares of common stock in CIMC.


4


The Vendor has agreed to sell the Sale Shares and the Purchaser has agreed to
acquire the Sale Share in the Company to the intent that the Company should
become a subsidiary of the Purchaser.



1.



INTERPRETATION


1.1


In this Agreement, the following words and expressions have the following
meanings, unless they are inconsistent with the context:-

> > 


"Completion Date"

means the date of signing this Agreement.


"Parties"

means the named parties to this Agreement and their respective successors and
permitted assigns and "Party" means any of them.


"Sale Shares"

means the fifty-one (51) shares of common stock, representing 51% interests in
the Company that is legally and beneficially owned by the Vendor.


"Warranties"

means the representations, warranties and undertakings contained or referred to
in Clause 5.


2.


AGREEMENT FOR SALE


2.1


Subject to the terms and conditions of this Agreement the Vendor shall sell and
the Purchaser shall purchase the Sale Shares free from all liens, charges and
encumbrances and with all rights now or hereafter attaching to it.


3.


PURCHASE CONSIDERATION


3.1


The purchase consideration for the Sale Share shall be HK$1,377,000, of which
HK$413,000 to be paid upon signing of this Agreement and the remaining amount to
be paid within one month upon signing of this Agreement.

--------------------------------------------------------------------------------

4.

COMPLETION


4.1


Completion of the purchase of Sale Shares shall take place at the Purchaser's
registered office or a place to be agreed between the parties at 5.00 p.m. on
the Completion Date or at a later date to be agreed between the parties herein.


4.2


On Completion Date, the Vendor shall deliver to the Purchaser duly completed and
signed transfers in favor of the Purchaser or as it may direct in respect of the
Sale Shares.


4.3


Upon completion of the matters referred to in Clause 4.1 and 4.2 above, the
Vendor shall procure that all the necessary documentations be prepared and
executed in relation to putting the title of the Sale Shares in the Purchaser's
name after the completion date.


4.4


Immediately after completion, the Company has a total of 100 shares issued and
outstanding.


5.


WARRANTIES


5.1


The Vendor warrants to the Purchaser that:


1.


It has full power and authority to enter into and perform this Agreement.


2.


It is the legal and beneficial owner of the Sale Shares, free and clear of any
lien, charge, option, right of pre-emption or other encumbrance or third party
right whatsoever.


3.
There are no options or other agreements outstanding which accord to any person
the right to require the creation of any mortgage, charge, pledge, lien or other
security or encumbrance over any of the Sale Share.


6.


GENERAL MATTERS


6.1


The rights and remedies of the Purchaser in respect of any breach of the
warranties given by the Vendor hereunder shall not be affected by completion of
the Purchase of the Sale Shares or by any failure to exercise or delay in
exercising any right or remedy or by any other event or matter whatsoever,
except a specific and duly authorized written waiver or release.


6.2


This Agreement constitutes the whole agreement between the parties and it is
expressly declared that no variations hereof shall be effective unless made in
writing.


6.3


Any right of rescission conferred upon the Purchaser hereby shall be in addition
to and without prejudice to all other rights and remedies available to it.


7.


NON-ASSIGNABILITY


7.1


This Agreement shall be binding on each party's successors and assigns but
except as expressly provided, none of the rights of the parties under this
Agreement or the warranties provided herein may be assigned or transferred.


8.


NOTICES


8.1


Any notice, demand or communication required or desired to be given or made
under this Agreement shall be in writing and delivered or sent by post to the
address of the addressee as set out in this Agreement or to such other address
as the addressee may have notified for the purpose of this Clause.

--------------------------------------------------------------------------------

9.

APPLICABLE LAW


9.1


This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong Special Administrative Region and the parties irrevocably submit to
the non-exclusive jurisdiction of the Hong Kong Special Administrative Region
courts.




IN WITNESS whereof this Agreement has been executed on the day and year first
above written.


Signed by
) for and on behalf of ) Good world investments limited ) in the presence of: )



Signed by

) for and on behalf of ) KEEN STAR INTERNATIONAL (HK) LIMITED ) in the presence
of: )